 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                     ***
 6
      JASON E. CARR,                                        Case No. 2:19-cv-01558-GMN-EJY
 7
                             Plaintiff,
 8                                                          AMENDED ORDER SCHEDULING
           v.                                               EARLY NEUTRAL EVALUATION
 9
      PROGRESS RAIL SERVICES, et al.,
10
                             Defendants.
11

12
            This Order amends the Court’s prior order (ECF No. 16) scheduling an ENE for Monday,
13
     March 30, 2020. All parties must report to Courtroom 3A of the undersigned United States
14
     Magistrate Judge, Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard South,
15
     Las Vegas, Nevada at 9:30 a.m.
16
     NOTE: SIGNIFICANT CHANGES TO THE COURT’S SCHEDULING ORDER ARE
17
     LISTED BELOW.
18
            The following requirements for the ENE apply:
19
            1. Timeliness
20
                •   All parties and counsel are expected to check-in with the undersigned’s Courtroom
21
                    Deputy in Courtroom 3A at least 5 minutes prior to the ENE.
22
                •   If anyone anticipates arriving after the start time, then they must call Chambers to
23
                    give prior notice.
24
            2. Attendance
25
                •   An attorney of record who will be participating in the trial of this case, all parties
26
                    appearing pro se, if any, and all individual parties must be present in person.
27

28
 1     •   In the case of non-individual parties, counsel must arrange for a representative

 2         with binding authority to settle this matter up to the full amount of the claim to be

 3         present in person for the duration of the ENE session.

 4     •   If any party is subject to coverage by an insurance carrier, then a representative of

 5         the insurance carrier with authority to settle this matter up to the full amount of the

 6         claim must also be present in person for the duration of the ENE session.

 7     •   The Court will impose sanctions to the extent a representative with binding

 8         authority to settle this matter up to the full amount of the claim is not present in

 9         person.

10     •   A request for an exception to the above attendance requirements must be filed and

11         served on all parties at least 14 days before the ENE session.

12     •   An attorney of record, individual parties, a fully-authorized representative, and a

13         fully-authorized insurance representative must appear in person unless the court

14         enters an order granting a request for exception.

15   3. ENE Statement

16     •   In preparation for the ENE session, the attorneys for each party, and the parties

17         appearing pro se, if any, must submit a confidential written evaluation statement

18         for the court’s in camera review.

19     •   The evaluation statement must comply with Local Rule 16-6(f).

20     •   In addition to the information required by LR 16-6, the following information

21         must be contained in the ENE Statement:

22            o The first paragraph must contain the names and titles of all attendees along

23                   with a statement of their limit(s), if any, to settle.

24            o The entire ENE Statement must not exceed 50 pages – including

25                   exhibits. The more concise the writing and more focused the exhibits, the

26                   better the undersigned will be served in understanding the case.

27

28
                                            Page 2 of 4
 1             o The exhibits should not include any items available on the docket – citation

 2                  to the ECF No. will suffice.

 3             o If the exhibits include deposition transcripts, then they should only be

 4                  excerpts with highlights on the specific statements you seek to underscore.

 5             o History of settlement negotiations, if any, prior to the ENE conference.

 6             o The final paragraph must contain the opening offer or demand you will

 7                  make at the ENE conference with supporting explanation.

 8      •   The written evaluation statements must be submitted directly to the undersigned’s

 9          chambers—Room 3099—by noon on Monday, March 23, 2020. Do not deliver

10          or mail them to the clerk’s office. Do not serve a copy on opposing counsel.

11      •   The purpose of the evaluation statement is to assist the undersigned in preparing

12          for and conducting the ENE session. To facilitate a meaningful session, your

13          utmost candor in providing the requested information is required.

14      •   The written evaluation statements will not be seen by or shared with the district

15          judge or magistrate judge to whom this case is assigned. The evaluation

16          statements will be seen by no one except the undersigned.

17      •   Each statement will be securely maintained in my chambers and will be destroyed

18          following the closure of the case.

19   4. Sanctions

20      •   Failure to comply with the requirements set forth in this order will subject the non-

21          compliant party to sanctions under Local Rule IA 11-8 or Federal Rule of Civil

22          Procedure 16(f).

23   5. Electronic Devices

24      •   RECORDING THE ENE PROCEEDINGS IS EXPRESSLY PROHIBITED.

25          Electronic devices are permitted in the courtroom and may be viewed the Court is

26          caucusing with the other parties. Wi-fi connection information will be provided

27          during the ENE.

28
                                         Page 3 of 4
 1   6.   Pre-ENE Conference Call

 2        •   The Court is willing to conduct a joint conference call with counsel for the parties

 3            prior to the ENE if the parties feel issues should be addressed/discussed prior to

 4            convening. The parties should submit a joint written request to chambers if a

 5            conference call is requested.

 6

 7   DATED: February 18, 2020

 8

 9                                                    DANIEL J. ALBREGTS
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26

27

28
                                              Page 4 of 4
